FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 NARANJIBHAI PATEL; RAMILABEN               No. 08-56567
 PATEL,
              Plaintiffs-Appellants,           D.C. No.
                                            2:05-cv-01571-
                   v.                         DSF-AJW

 CITY OF LOS ANGELES, a municipal
 corporation,                                  ORDER
               Defendant-Appellee.


                  Filed February 13, 2013


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35–3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.